FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN WIERZBA,                                  No. 10-16032

               Plaintiff - Appellant,            D.C. No. 3:09-cv-02883-JSW

  v.
                                                 MEMORANDUM *
E*TRADE FINANCIAL LLC,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Steven Wierzba appeals pro se from the district court’s judgment denying

his motion to vacate an arbitration award entered against him and granting E*Trade

Financial LLC’s motion to confirm the award. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo the district court’s denial of a motion to vacate

an arbitration award. Collins v. D.R. Horton, Inc., 505 F.3d 874, 879 (9th Cir.

2007). We affirm.

      The district court properly denied Wierzba’s motion to vacate the arbitration

award after concluding that Wierzba’s allegations of arbitrator incompetence, and

his disagreements with the arbitration process and result, failed to demonstrate any

of the statutory grounds for vacating the award. See 9 U.S.C. § 10; Kyocera Corp.

v. Prudential-Bache Trade Servs., Inc., 341 F.3d 987, 997-98 (9th Cir. 2003) (en

banc) (“[T]he Federal Arbitration Act allows a federal court . . . to vacate an award

that evidences affirmative misconduct in the arbitral process or the final result or

that is completely irrational or exhibits a manifest disregard for the law.”); see also

9 U.S.C. §9 (a court must confirm the arbitration award unless it is “vacated,

modified, or corrected”).

      Contrary to Wierzba’s contention, the record reflects that there was a signed

agreement between the parties to arbitrate their dispute.

      We grant E*Trade Financial LLC’s motion to strike those portions of

Wierzba’s excerpts of record that do not appear in the district court record. See 9th

Cir. R. 30-2(a).




                                           2                                     10-16032
      We deny Wierzba’s motion for hearing and motion to supplement the

record.

      AFFIRMED.




                                      3                                   10-16032